DETAILED ACTION
1.	This Office Action is in response to Applicant’s Amendments and Remarks filed on 10/08/2021, which have been entered. Claims 1-8, 10-11, 13-21 and 25 are pending. Claims 13 and 20 are currently amended.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

4.	The rejection of claims 13 and 20 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention is withdrawn in view of Applicant’s amendments to the claims.

5.	Claims 1-2, 5, 7-8, 10-11 and 25 stand rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schulman et al. (US 8,991,680 B1; an IDS document) for the reasons presented in the Non-Final Rejection dated 06/10/2021.

6.	Claims 3-4, 6, 8, 13, 18-21 stand rejected under 35 U.S.C. 103 as being unpatentable over Schulman et al. (US 8,991,680 B1) for the reasons presented in the Non-Final Rejection dated 06/10/2021. Applicant’s amendments to claims 13 & 20 merely correct formal matters and do not change the substance of the prior art rejection.

7.	The rejection of claims 14-17 under 35 U.S.C. 103 as being unpatentable over Schulman (US 8,991,680 B1), in view of Nakao et al. (US 5,599,413 A) is withdrawn in view of the Examiner further considering the specific features recited in claim 14 (note that claims 15-17 depend therefrom). See details in the “Allowable Subject Matter” segment below in this Office Action.
	

Response to Arguments
8.	Applicant's arguments filed 10/08/2021 have been fully considered but they are not persuasive. 
	On pg. 8 of the Remarks, Applicant defines “extrude” from the Merriam-Webster dictionary, cites embodiments of “material that is extruded” from the specification (see pgs. 10 & 12; also defined in claims 8 & 14) then argues that the material that is extruded, i.e. pushed or forced, through the through-holes may not have a specific array configuration and it is a result of the extrusion that an array of elongate electrically conductive elements may be formed.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. extruded material not having a specific array configuration) are not recited in (or excluded by) the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
extrusion of a material through through-holes of a substrate to form a plurality of electrically conductive elements extending through and protruding from through-holes at a surface of the electrically insulating substrate. Applicant argues that there is no enabling disclosure, suggestion or motivation in Schulman of pushing or forcing a material, either solid or liquid and having no array configuration, through the through-holes of the substrate. Applicant argues that in Schulman the electrically conductive elements or electrodes are already formed and arranged in an array prior to insertion, and the electrodes so provided and arranged in an array are simply inserted in the through-holes of the substrate while maintaining the array arrangement and, consequently, argues that Schulman fails to teach or suggest the method of claim 1.
However, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Where in the claim language does it require that the “material” not be an already formed conductive element/electrode or arranged in an array prior to insertion? The phrase “…resulting in a plurality of elongate electrically conductive elements…” requires that to be an end result, but does not preclude it from being in that form before a material (broad term) is “pushed or forced” (common definition for “extruded”) through the through-holes. 
	On pg. 10 of the Remarks, Applicant argues that, in view of the teaching of Schulman, a person skilled in the art, equipped with the common general knowledge at array of electrically conductive elements in respective through-holes of a substrate at a first surface of the substrate, resulting in the array of electrically conductive elements protruding from the through-holes at the other second surface of the substrate.
However, it is again noted that the features upon which applicant relies (i.e., the “material” not being an already formed array of electrically conductive elements) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). By broadest reasonable interpretation, Schulman teaches, discloses and/or suggests extruding (i.e. pushing or forcing) “a material” through through-holes to result in the structure defined by claim 1. See MPEP 2111: Claim Interpretation. 
For at least the reasons described above, the claim rejections are maintained.


Allowable Subject Matter
9.	Claims 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Upon further consideration, Schulman (US 8,991,680 B1), in view of Nakao et al. (US 5,599,413 A), fail to teach or reasonably suggest a method of fabricating an electrode structure, wherein extruding the material comprises extruding a liquid material or a paste through at least some of the through-holes, the material being selected and extruded such that a plurality of solid elongate conductive elements are formed when the material has hardened, as required by instant claim 14. Emphasis above was added by the Examiner to highlight features that make claims 14-17 novel and non-obvious over the prior art of record. If necessary/appropriate, additional reasons for allowance will be provided in a Notice of Allowability communication.


Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Art Unit 1761                                                                                                                                                                                                        January 19, 2022